Daly, C. J.,
(orally.) The complaint is sufficient in alleging a false representation made by the defendant with knowledge of its falsity, and the injury to the plaintiff, resulting from the insolvency at the time of the party concerning whom the representation was made, it having been made by the defendant to induce the plaintiff to give that party credit. The defendant is not an agent, but a principal, because he directly sent to the plaintiff the written false representation to induce them to make the sale which they after-wards did. He made the false statement with full knowledge of the actual condition of his wife’s business. So, if she were insolvent at the time, he must have known the fact, because it is charged in the complaint that he was managing her business. Judgment affirmed.